Citation Nr: 9913913	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.L.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The appellant had recognized guerrilla service from June 1945 
to January 1946, and service with the New Philippine Scouts 
from February 1946 to December 1948.  

The Board notes that a claim of entitlement to service 
connection for several disabilities was filed, and the VA 
Regional Office (RO) requested that appellant provide 
additional information to aid in the development of those 
claims.  To date, appellant has not provided the additional 
information, development has not been completed, a decision 
has not been made, and those claims are not on appeal.  


FINDING OF FACT

The appellant served as a recognized guerrilla from June 1945 
to January 1946, and as a New Philippine Scout from February 
1946 to December 1948.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 107, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.8, 
3.9 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Active military service is a basic prerequisite for receipt 
of any VA benefits by a veteran.  VA nonservice-connected 
disability pension benefits are payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991).  In response to a VA Form 21-
3101, Request for Information, dated July 27, 1989, from the 
VARO, an official from the National Personnel Records Center 
(NPRC) confirmed that the appellant served on active duty 
from June 1945 to December 1948.  A December 1994 response 
from the U.S. Army Reserve Personnel Center (ARPERCEN) to a 
Request for Information further reported that the veteran had 
recognized guerrilla service from June 1945 to January 1946.  
Upon further inquiry, in February 1998 NPRC indicated that 
the information it previously provided was incorrect, and 
"[a]ll Certifications of Service issued previously by [NPRC] 
are incorrect and invalid for any official purpose."  The 
new information regarding appellant's military service was 
that he entered active duty in February 1946 and was 
separated from active duty in December 1948; no change was 
made regarding the information provided by ARPERCEN regarding 
his recognized guerrilla service. 

Persons enlisted in the Philippine Scouts between October 6, 
1945, and June 30, 1947, inclusive, were called "New" 
Philippine Scouts.  Entitlement to VA benefits for former New 
Philippine Scouts is limited to those benefits specified in 
38 U.S.C.A. § 107(b).  Section 107(b) of title 38 of the 
United States Code provides that service in the former New 
Philippine Scouts shall not be deemed to have been active 
service for the purposes of any laws administered by VA 
except for laws with respect to some benefits, but not 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8(b).  Similarly, service as a recognized 
guerrilla service before July 1, 1946, is not deemed active 
service for nonservice-connected pension benefits.  
38 U.S.C.A. § 107(a).

The appellant argues that he enlisted in the Philippine 
Scouts before October 5, 1945, so was he an "Old" or 
"Regular" Philippine Scout, and therefore has basic 
eligibility for nonservice-connection pension benefits.  As 
noted above, however, the service department in 1998 verified 
the appellant's dates of service, which clearly show that he 
did not have service as an "Old" or "Regular" Philippine 
Scout, but that he was a member of the New Philippine Scouts.  
ARPERCEN previously verified that he had recognized guerrilla 
service before July 1, 1946.  Pursuant to statutory and case 
law, the verified service information currently of record 
reflects that neither the appellant's service in the former 
New Philippine Scouts, nor as a recognized guerrilla before 
July 1, 1946, was active military service for purposes of 
qualifying for VA nonservice-connected pension benefits.  
38 U.S.C.A. § 107(a),(b); 38 C.F.R. § 3.8(b); Manlincon v. 
West, 12 Vet. App. 238 (1999) (service as a "New" 
Philippine Scout is not qualifying service for pension 
benefits); Fazon v. Brown, 9 Vet. App. 319 (1996) (per 
curiam) (recognized guerrilla service is not qualifying 
service for nonservice-connected pension purposes).  Where 
the law is dispositive of a claim, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant 
does not have qualifying service, and his claim of basic 
eligibility for VA nonservice-connected disability pension 
benefits must be denied.  

The appellant argued at his hearing before the undersigned 
that he was not provided adequate notice by the service 
department of its 1998 decision to correct the service 
information provided in 1989.  VA is bound by the service 
department's certification as to a claimant's military 
service, however.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
In reaching this decision, the undersigned has accorded 
dispositive weight to the documents submitted in February 
1999 by the National Personnel Records Center.   Particular 
significance has also been attached to the W.D., A.G. O. Form 
No. 38, dated January 17, 1946, and the veteran's Affidavit 
for Philippine Army Personnel which was dated January 18, 
1946.  These documents are consistent with the determination 
that the veteran did not become a Philippine Scout until a 
point well after October 6, 1945. 

ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

